Title: [Diary entry: 29 January 1788]
From: Washington, George
To: 

Tuesday 29th. Thermometer at 35 in the Morning—47 at Noon and 47 at Night. Wind at So. Wt. and moderate all day. A good deal of rain fell in the course of the Night which with the dissolution of the Snow, occasioned much water in the Brooks and places from whence [it] had no discharge. The Thaw also to day was great⟨er than it has been since the 10th.⟩ of Decr. and yet the top of the ground only was softened not more than an Inch deep. Rid to the Ferry, Frenchs, and Dogue run Plantations. Found Colo. Gilpin on my ret[urn] Employed as usual at each. 3 Men began to cut rail timber yesterday afternoon at Dogue run for the fence which is to divide fields No. 2 & 3.